Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
 	The examiner is in receipt of applicant’s response to office Action mailed 10/7/2020, which was received 1/7/2021. Acknowledgement is made to the amendment to claims 1,2,8,9,11,12,18 and 19. Applicant’s amendment has been carefully considered and was persuasive in regards to the USC 101 rejection under Alice. The amendment and remarks were further persuasive in regards to the USC 102 rejection, therefore, after further search and consideration the following reasons for allowance are provided below:
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1 and 11.
	The independent claims are found to be allowable for the reasons stated in the reply filed 1/7/2021 and because the claims as a whole are not fairly taught by the prior art of record.


Discussion of most relevant art:
US PG-PUB
(i) US PG Pub 20160175707 to Liang teaches “Users may create many game characters during playing. In a typical online game, the process of creating or retrieving a game character may comprise: [0004] Step 1: a user inputs a username and password to log in a game on a client end; [0005] Step 2: the username and password are then sent to a platform server for verification; [0006] Step 3: upon verification, the platform server may generate a token and transmit the token to the client end; [0007] Step 4: the token is then transmitted from the client end to a game server; [0008] Step 5: the token is then transmitted from the game server to the platform server for verification; [0009] Step 6: upon verification, the platform server may assign a user ID to the game server; and [0010] Step 7: the game server then generates a platform number associated with this platform server and creates or retrieves a game character based upon the platform number and the user ID” (para 003-0010). Liang, however, fails to render the application's above-mentioned limitations obvious.

(ii) US PG Pub 20120317034 to Guha teaches “Users make online purchases using a virtual currency. A series of secret encryption keys is generated, where each key in the series is associated with a different epoch. A token tracking table is initialized. Whenever real currency is received from a user wanting to purchase tokens, a semantically secure encryption method is used in conjunction with the secret encryption key in the series that is associated with the current epoch to generate a set of encrypted tokens which includes one or more encrypted paid tokens. The set of tokens is sent to the user wanting to purchase tokens, and each encrypted paid token in the set is entered into the token tracking table, where the entry for each encrypted paid token includes information specifying that the token has not yet been spent and has not yet been encashed” (abstract).. Guha, however, fails to render the application's above-mentioned limitations obvious.
(iii) US PG Pub 20120110603 to Kaneko teaches “In response to the request from the WSDL releasing unit 21 or from the request reception unit 23, the game authentication unit 22 refers to the game definition information DB 26 using the game ID and authentication information, and hence performs the game authentication process for authenticating the game. When the game is successfully authenticated, the game authentication unit 22 obtains the definition information of the game from the game definition information DB 26, and returns this to the WSDL releasing unit 21 or to the request reception unit 23, which is the request origin of an execution of the game authentication process. In contrast, when the authentication of the game fails, the game authentication unit 22 returns an error to the WSDL releasing unit 21 or to the request reception unit 23, which is the request origin of an execution of the game authentication process (para 0031, FIG 2). Kaneko, however, fails to render the application's above-mentioned limitations obvious.
(iv) US PG Pub 20170136360 to Smith teaches “.When a user of, for example, Nintendo DS 2 wants to access Buddy Server 12 and Scores and Results Server 20, as part of an authentication sequence, the DS 2 passes the token to these other servers. The token is advantageously used by Buddy Server 12 and Scores and Results Server 20 to permit these servers 12 and 20 to authenticate a player without user database 18. Each of the Buddy server 12 and Scores and Results Server 20 can determine that authentication server 16 generated the token by analyzing the associated digital signature” (para 0038). Smith, however, fails to render the application's above-mentioned limitations obvious.
(v) US PG Pub 20160016080 to Jalili teaches “User data 126 may include user accounts for each user. A user account may include various data associated with the user, such as contact information (e.g., name, email address, phone number, mailing address, etc.), a user's status in one or more games, a history of a user's game play, access mechanism identifiers, etc. The user account may also include user identification data, such as authentication credentials (e.g., login name and password), a user identifier, etc. A user identifier may be assigned to an individual upon user registration and may be used as a reference to the appropriate user account. The user identifier may be included in an identification token transmitted from game server system 114 to access mechanism 116. An identification token may be a tracking cookie or another identification medium and may be employed to identify the user, or access mechanism 116, as the user navigates the Internet. Access mechanism 116 may store the identification token and/or a user identifier, thereby enabling the user to be identified by AGN code-enabled applications” (para 0025). Jalili, however, fails to render the application's above-mentioned limitations obvious.
(vi) US PG Pub 20100222139 to Wang teaches “A method and system for online consignment of the virtual property trading of the network game, the main theory is to setup a trading platform with the function of online payment to support a great deal of dealer terminals, and set an adapter between the trading platform and the network game provider system, by defining a serious of standardization for the adapter, make it possible to perform the data exchange between the trading platform and the game database of the network game provider system, so as to realize the changing of the coincidence relation between the virtual property formed from the network game and the game account through the operation of the user terminal, to realize the really safe consignment of the virtual property of the network game, thus ensure that the virtual property trading of the network game carries out smoothly” (abstract). Wang, however, fails to render the application's above-mentioned limitations obvious.
(vii) US PG Pub 20060234795 to Dhunjishaw teaches “In the game server 2100, the game database 2110 is a storage system, such as one or more hard drives (e.g., a RAID system). The game database 2110 stores data used in and for an online game (or for multiple games). Some of the data represents game items 2112 that are assets available as part of the game, such as characters, objects, places, and so on. A game item has one or more privileges and the data for a game item indicates any privileges associated with that game item. The privileges of an item are the functions or operations allowed by possessing that item. For example, a weapon game item has defined characteristics (e.g., amount of damage inflicted). A coin or money game item has a value in the game economy and can be spent or traded (e.g., 100 coins can buy a loaf of bread), though that value may fluctuate. The data for a character game item indicates what other game items are possessed by the character in the game (e.g., what equipment the character has). When a character has a game item in the game, the character has access to the privileges associated with that game item (possibly subject to other game conditions). In another implementation, game items include abstract items, such as memberships, levels of membership, titles, or names. In another implementation, game items have subsets of features or privileges that can be divided (e.g., rooms in a house). The data for a game item also includes an identifier for the item. In one implementation the data for a game item includes a key or digital signature to verify that the data is data from the game server (e.g., when the data for the game item is passed back and forth with the auction server” (para 0028). Dhunjishaw, however, fails to render the application's above-mentioned limitations obvious.


Non-Patent Literature
(viii) Dmarket1, teaches using distributed ledger technology, also known as blockchain to allow game developers and publishers to trade items both in and out of game environments. Dmarket1, however, fails to render the application's above-mentioned limitations obvious.
(ix) Dmarket2, teaches in-game trading of virtual assets”. Dmarket2, however, fails to render the application's above-mentioned limitations obvious.
(x) Dmarket3, teaches the use of blockchain marketplace for gaming items. Dmarket3, however, fails to render the application's above-mentioned limitations obvious.
(xi) Wax, teaches the wax token that is used to trade game items using cryptocurrency. Wax, however, fails to render the application's above-mentioned limitations obvious.

	

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625